Dear Ms. Monroe:
We are in receipt of your request for the opinion of this office regarding a petition proposing the incorporation of Central as a municipality of the Parish of East Baton Rouge. Specifically, you have requested that we review the petition and supporting documents to advise whether said documents are in compliance with R.S. 33:1 et seq.
LSA-R.S. 33:1(A) provides:
  A. Residents of any unincorporated area with a population in excess of two hundred inhabitants may propose the incorporation of the area as provided in this Subpart. A petition proposing the incorporation of the area shall be prepared and shall contain the following:
  (1) A legal description of the area proposed for incorporation and the statement that all lands included in the area constitute a contiguous area.
  (2) A statement of the number of inhabitants residing in the unincorporated area. Such statement shall be based on the latest federal decennial census or another current population report or count which is verifiable.
  (3) A statement of the assessed value of the real property located in the unincorporated area.
  (4) A listing of the public services the municipal corporation proposes to render to the area and a plan for the provision of these services.
  (5) A statement of the corporate name desired for the new municipality.
  (6) The names of two or more chairpersons for the petition for incorporation who shall serve as agents for the petitioners in all legal matters, including the receipt of notices. Notice will be sufficient if served on any one of the chairpersons.  (Emphasis added).
The petition received by this office lacks a statement that the entire area is contiguous as required by R.S. 33:1(A) above.
We hope the foregoing is helpful to you.   Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                         CHARLES C. FOTI, JR. ATTORNEY GENERAL
                    BY:  _____________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams